Citation Nr: 0122494	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  00-10 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a schedular evaluation in excess of 50 percent 
for post traumatic stress disorder (PTSD) during the period 
prior to April 21, 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from March 1970 to 
March 1971.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, MI.  In March 2001, the veteran testified 
before the undersigned Member of the Board at a hearing at 
the RO.  A transcript of the hearing has been associated with 
the claims folder.  

The Board additionally notes that in June 2000, the veteran 
filed a claim for retroactive Chapter 35 benefits 
(Dependents' educational assistance under 38 U.S.C., Chapter 
35).  While not before the Board at this time, the issue is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1. By a rating decision entered in August 1992, the veteran 
was granted service connection for PTSD and awarded a 50 
percent disability rating.  

2. The veteran was notified of the RO's determination and of 
his appellate rights, but he did not initiate an appeal 
within one year of the notice.  

3. The veteran filed a claim for an increased evaluation for 
PTSD in June 1993.

4. By letter dated in August 1993, the RO requested the 
veteran to submit, within one year of the date of the 
letter, evidence of an increase in severity of his PTSD, 
and informed him that an increased evaluation granted on 
the basis of evidence received after the one year period 
would not be effective prior to receipt of the evidence of 
increased disability.

5. No evidence of increased disability was submitted by the 
veteran prior April 21, 1995, when he filed a claim for an 
increased evaluation for PTSD and requested the RO to 
obtain a copy of the report of his recent VA 
hospitalization for treatment of PTSD.  

6. The report of the veteran's VA hospitalization from March 
27, 1995, to April 17, 1995, shows that he was admitted 
complaining of an increase in severity of his PTSD 
symptoms and that PTSD was treated during this period of 
hospitalization. 

7. The veteran was granted a temporary total rating, 
effective March 27, 1995, through April 1995, by rating 
decision of July 1995.

8. By rating decision of January 2000, the veteran was 
granted a 100 percent schedular evaluation for PTSD, 
effective April 21, 1995.

9. It is not factually ascertainable that an increase in 
severity of the veteran's PTSD occurred during the one 
year period prior to the veteran's hospital admission on 
March 27, 1995, but the PTSD did render the veteran 
demonstrably unable to obtain or retain employment from 
the date of his hospital admission.


CONCLUSIONS OF LAW

1. The requirements for an effective date of March 27, 1995, 
for the assignment of 100 percent schedular rating for 
PTSD are met. 38 U.S.C.A. §§ 5107(a), 5110 (West 1991 & 
Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. §§ 3.102, 3.400(o), 4.3 (2000).  

2. The requirements for an effective date earlier than March 
27, 1995, for an evaluation in excess of 50 percent for 
PTSD are not met. 38 U.S.C.A. §§ 5107(a), 5110 (West 
1991); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. §§ 3.102, 3.400(o) (2000).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO has considered the VCAA and 
determined that no further action is required to comply with 
the notice and duty to assist provisions of the Act.  
Although the RO has not had an opportunity to consider the 
implementing regulations, the record reflects that the facts 
of this case have been properly developed and that no further 
action is required to comply with the VCAA or the regulations 
implementing the VCAA.  In this regard, the Board notes that 
the veteran has been properly informed of the requirements 
for the benefit sought on appeal and of the evidence needed 
to substantiate his claim.  The RO has obtained the pertinent 
evidence identified by the veteran.  Moreover, the veteran 
has not identified and the Board is not aware of any 
additional evidence which could be obtained to substantiate 
his claim.  Therefore, a remand to afford the RO an 
opportunity to consider the veteran's claim in light of the 
implementing regulations would further delay resolution of 
the veteran's appeal with no benefit flowing to the veteran.  
Accordingly, the Board will address the merits of the 
veteran's appeal.

II.  Factual Background

By rating decision in August 1992, the RO granted service 
connection for PTSD and evaluated the disability as 50 
percent disabling.  The veteran was notified of the RO's 
determination and of his appellate rights.  The veteran 
submitted a VA Form 21-4138 (Statement in Support of Claim) 
in June 1993, which he requested the RO to accept as a claim 
for an increased rating for PTSD.  In this statement, he made 
no reference to the prior rating decision evaluating the 
disability as 50 percent disabling.  

In August 1993, the RO sent a letter to the veteran's address 
of record, requesting him to submit, within one year of the 
date of the RO's letter, evidence of an increase in severity 
of his PTSD.  In this letter, the RO also informed the 
veteran that an increased evaluation granted on the basis of 
evidence received after the one year period would not be 
effective prior to receipt of the evidence of increased 
disability.

Thereafter, neither the veteran nor his representative 
submitted any evidence or correspondence concerning the 
severity of the veteran's PTSD until April 21, 1995, when the 
veteran's representative submitted a statement requesting 
that the veteran be granted a temporary total rating based on 
hospitalization for PTSD, and the veteran submitted a 
statement requesting an increased evaluation for PTSD. 

A VA hospital summary shows that the veteran was hospitalized 
from March 27, 1995, to April 17, 1995, for treatment of 
PTSD.  At the time of admission, the veteran complained of an 
increase in severity of his PTSD symptoms.

By rating decision of July 12, 1995, the veteran was granted 
a temporary total rating, from March 27, 1995, through April 
1995, based on the period of VA hospitalization.  In the 
January 2000 rating decision on appeal, the RO granted an 
increased schedular evaluation of 100 percent, effective 
April 21, 1995.

III.  Analysis

The veteran contends that an effective date of December 1, 
1988, is warranted for his PTSD because that is the date on 
which he was found to be disabled by the Social Security 
Administration (SSA).  The veteran also alleges that in June 
1993, he filed a notice of disagreement with the RO's August 
1992 rating decision evaluating his PTSD as 50 percent 
disabling. 

Initially, the Board notes that if a notice of disagreement 
was not received within one year of notice of the August 1992 
rating decision, the August 1992 rating decision is a final 
determination in the absence of clear and unmistakable error.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105 
(2000).

A notice of disagreement is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to 
contest the result.  While special wording is not required, 
the notice of disagreement must be in terms which can be 
reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. § 
20.201 (2000). 

Although the veteran now contends that his June 1993 
statement should be considered a notice of disagreement, it 
clearly was not.  In the June 1993 statement, the veteran 
specifically requested the RO to consider the statement a 
claim for increase.  He made no reference to the August 1992 
rating decision or otherwise said anything to suggest that he 
desired to contest the August 1992 rating decision.  
Moreover, no other written communication which could be 
construed as a notice of disagreement was received within one 
year of notice of the August 1992 rating decision.  Moreover, 
the veteran has not alleged that the August 1992 rating 
decision was based on clear and unmistakable error.  
Therefore, the August 1992 rating decision is a final 
determination, which may not be revised by the Board. 

The effective date of increased disability compensation is 
the later of the date of receipt of claim or the date 
entitlement arose, except that the increase will be effective 
from the earliest date that it is factually ascertainable 
that an increase in disability had occurred if a claim is 
received within 1 year of such date.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

As discussed above, the veteran filed a claim for increase in 
June 1993.  However, the RO responded to this claim by 
requesting the veteran to submit evidence in support thereof 
and informing him of the requirement that the evidence be 
submitted within one year of the RO's letter.  In this 
regard, the Board notes that where evidence requested in 
connection with a claim for increase is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  38 C.F.R. § 3.160 (2000).  The record 
reflects and the veteran does not dispute that no evidence of 
increased disability was submitted by the veteran prior April 
21, 1995, when he filed a claim for an increased evaluation 
for PTSD and requested the RO to obtain a copy of the report 
of his recent VA hospitalization for treatment of PTSD.  
Therefore, the June 1993 claim is considered abandoned.

In the January 2000 rating decision on appeal, the RO granted 
the increased schedular evaluation of 100 percent from April 
21, 1995, because that was the date of receipt of the 
veteran's statement requesting an increased evaluation.  
However, in the rating decision of July 1995, the RO had 
already granted a temporary total evaluation under 38 C.F.R. 
§ 4.29, from March 27, 1995, through April 1995, based upon 
the veteran's VA hospitalization for PTSD during that period.  

The Board notes that the report of the veteran's VA 
hospitalization from March 27, 1995, through April 1995 
should be considered a claim for an increased schedular 
evaluation for PTSD since it relates to the veteran's 
treatment for PTSD.  See 38 C.F.R. § 3.157 (2000).  
Therefore, for purposes of determining the effective date of 
the increased award, the date of receipt of the claim for 
increase is March 27, 1995.  Based upon this hospital report 
and the subsequent medical evidence, the Board is satisfied 
that the increase in disability warranting the 100 percent 
schedular rating occurred prior to the veteran's hospital 
admission.  Therefore, the 100 percent schedular evaluation 
is warranted from at least March 27, 1995. 

The veteran has not contended that the increase in disability 
occurred during the one year period prior to his hospital 
admission on March 27, 1995.  To the contrary, it is the 
veteran's contention that his PTSD has been totally disabling 
since 1988.  There is no medical or other probative evidence 
of increased disability during the one year period prior to 
March 27, 1995.  In other words it is not ascertainable from 
the record that the increase in disability occurred during 
the one year period prior to the date of receipt of claim.  
Therefore, an effective date prior to March 27, 1995, for an 
increased evaluation is not warranted. 


ORDER

An effective date of March 27, 1995, for an increased 
schedular evaluation of 100 percent for PTSD is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.

A schedular evaluation in excess of 50 percent for PTSD prior 
to March 27, 1995, is denied. 


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

